Hoyt, J.
(dissenting).—I am unable to agree with the majority of the court in the affirmance of this case. In my opinion the district could not be held liable until there had been an adjudication of the amount of indebtedness as between the plaintiff and the contractor. Such indebtedness could have been established in this action had such contractor been made a party thereto, but, he not having been made such party, it of course follows that there could be no adjudication as to the amount of the indebtedness as against him.
The object of the statute under which the action was brought was to furnish protection in case of work done upon public buildings similar to that afforded by our lien law when the work was done upon private buildings. There is nothing in the act which tends to show an intent upon the part of the legislature to give any more extensive rights to the claimant than is given to him under the lien law, and from the nature of the property against which claims of this kind are to be enforced and of the corporations which are the owners thereof, I not only do not see any reason for extending the remedy, but, on the contrary, I see many reasons why the same should be restricted and kept within more narrow bounds than are those which are to be enforced under the lien law. Under that law they are to be enforced against private parties and as against property of which they are the sole owners. Such parties are presumed to have full knowledge of contracts made by them and the work done thereunder, to a much greater extent than do the representatives of public corporations. The latter usually content themselves with seeing to the execution of the contract and pay comparatively little attention to th¿ progress of the work thereunder. It must follow that such public corporation has much less complete knowledge of the actions of its contractor than does a private party of one with whom he had contracted.
*149The entire object of the legislation as to this class of claims will be accomplished when the enforcement thereof is placed upon the same basis as the enforcement of the claim against a building owned by a private party under the lien law. That it has always been held necessary in proceedings to foreclose a lien to have an adjudication as to the indebtedness as against the contractor, is practically conceded by the respondents and is fully established by the authorities. See Kerns v. Flynn, 51 Mich. 573 (17 N. W. Rep. 62); Vreeland v. Ellsworth, 71 Iowa, 347 (32 N. W. Rep. 374); Emmet & Kiefer v. Rotary Mill Co., 2 Minn. 286. Such being the rule as to the enforcement of claims under the lien law, I think that at least as strict a rule should obtain in the enforcement of claims under the statute in question. Such rule is not only a reasonable and proper one, and one which can inflict no hardship upon the claimant, but is also one which is absolutely necessary for the protection of the corporation. As we have seen, such corporations usually know very little as to the progress of the work, or to what extent the same has been done by any claimant who may seek relief under sueh statute. It follows that such claimant could meet with no successful resistance as against the enfox'cement of his claim, however fx’audulexxt or excessive the same might be.
Beside, this statute is not intexxded for the benefit of the contractox*, and he should therefore be liable to the corporation for any and all amounts which it may have to pay under the provisions thereof. But, if the proceedings sanctioned by the majority of the court are sustained, the corporation might be coxxxpelled to pay a much larger amount than it could recover as against the contractor. The contractor, not havixxg been a party to the proceeding, of course, would not be bound thex-eby, and when the corporation came to assert its x'ights as against such contractor, the judgmexxt x’endex'ed in the proceeding against it would *150not only not be conclusive as to the amount for which he was liable, but would not even be entitled to be introduced in evidence as against such contractor. The proper, regular course, and the only one sanctioned by such statute, would be, either to require first an adjudication of the amount due to the claimant as between him and the contractor, of else to make the contractor a party to the action against the corporation, so that he would be bound by the adjudication had therein. It follows that, in my opinion, the judgment of the lower court should be reversed.